                                          18 Filed 04/01/21
           Case 1:19-cv-09874-VM Document 19       03/30/21 Page 1 of 1




                                                       March 30, 2021

VIA ECF

The Honorable Victor Marrero
United States District Court Judge
Southern District of New York
500 Pearl Street, Suite 1610
New York, New York 10007

       Re:     John Evans v. C. R. Bard Inc. et ano. (1:19-cv-09874-VM)

Dear Judge Marrero:

        On behalf of plaintiff John Evans (“Plaintiff”) and defendants C. R. Bard, Inc. and Bard
Peripheral Vascular, Inc. (collectively, “Bard”) (all, collectively, the “Parties”) in the above-
referenced action, the Parties respectfully submit this joint letter to inform the Court that they have
reached a settlement in principle in this action as part of a global settlement of all the cases and
claims of plaintiffs represented by Plaintiff’s counsel in multiple jurisdictions. The Parties are in
the process of finalizing the details of their settlement, which will take some time given the number
of plaintiffs and cases involved in the global settlement.

        Accordingly, the Parties jointly and respectfully request that the Court enter an order
staying this case for one hundred and twenty (120) days to permit the Parties to finalize settlement
terms with respect to this and all cases filed by Plaintiff’s counsel in similar matters. If Plaintiff
have not filed dismissal papers within 120 days from the stay being granted, the Parties request
the opportunity to file a joint status report regarding the status of the settlement. Alternatively, the
Parties request a conference with the Court to seek the Court’s guidance on how the Parties should
proceed with their settlement in principle and finalization of settlement terms, including the
possibility of administratively closing the case without prejudice and placing it on a suspense
calendar with a status report deadline that the Court deems suitable and appropriate.

Respectfully submitted,

/s/ John A. Dalimonte__________                /s/ Toby S. Soli_____________
John A. Dalimonte (admitted pro hac)           Toby S. Soli
DALIMONTE RUEB STOLLER, LLP                    GREENBERG TRAURIG, LLP
85 Devonshire Street, Suite 1000               200 Park Avenue
Boston, MA 02109                               New York, NY 10066
Telephone: (833) 443-7529                      Telephone: (212) 801-3196
Facsimile: (855) 205-2053                      Facsimile: (212) 801-6400
john@drlawllp.com                              solit@gtlaw.com

Counsel for Plaintiff                          Counsel for Defendants
